United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-2910
                                     ___________

Joe Brasfield, Sr.; Perlina Brasfield,  *
                                        *
              Appellants,               *
                                        *
       v.                               *
                                        *
State of Arkansas; Entergy Company,     *
Inc.; Albert Hughes; Gill Law Firm;     *
Marion S. Gill; Brooks A. Gill; Jo      *
Carol Gill; Leonard Hogg, Arkansas      * Appeal from the United States
State Trooper; Jim Snyder, Arkansas     * District Court for the
State Trooper; Lincoln County,          * Eastern District of Arkansas.
Arkansas; Archie Jones, Lincoln         *
County Deputy; Frank Liles, Lincoln     *      [UNPUBLISHED]
County Deputy; Blankenship Towing       *
and Recovery; Dennis Blankenship;       *
Barbara Jean Love; Skippy Leek;         *
Vaughta Glover; J A Jones               *
Construction Company; Don Smith,        *
Desha County Sheriff; Edgar Stain,      *
Desha County Chief Deputy; Ronnie       *
Mankins, Desha County Deputy;           *
Robert Phillips,                        *
                                        *
              Appellees.                *
                                   ___________

                           Submitted: February 7, 2000
                               Filed: February 11, 2000
                                   ___________
Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

      Joe Brasfield, Sr., and Perlina Brasfield appeal the district court’s1 order
dismissing their pro se complaint for failure to state a claim and for lack of subject
matter jurisdiction. Having carefully reviewed the record and the parties’ submissions,
we conclude the dismissal was proper for the reasons stated by the district court.
Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.

      The Brasfields’ pending motion is denied.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The HONORABLE WILLIAM R. WILSON, JR., United States District Judge
for the Eastern District of Arkansas.
                                          -2-